Ethridge, J.,
delivered the opinion of the court.
The appellant was defendant below and the appellee was the plaintiff. The plaintiff was engaged in dealing, in poultry and other produce under the trade-name of Vardaman Produce Company, He was also agent of the Southeastern Express Company at Vardaman, Miss. Through the latter months of the year 1921 the plaintiff sold certain produce, namely, poultry and eggs, to the Atlanta Produce & Packing Company and to the National Produce & Packing Company of Atlanta, G-a, Both these trade-names did business, at the same street number, and it appears that one Paul W. Seymour was the person who *425operated the business at that point. A good deal of correspondence and many telegrams' passed between the Yardaman Produce Company and the said trade-names of Atlanta, Ga. On the 8th of December, 1921, the National Produce & Packing Company, operated by Paul W. Seymour, telegraphed to the Vardaman Produce Company at Vardaman, Miss., as follows:
“Your shipment received under name of Atlanta Produce & Supply Co. Please correct other shipments, and mail to read National Produce & Packing Company. Wire us best prices on poultry, turkeys and eggs for next week shipments.
“[Signed] National.Produce & Packing Co.”
On December 10, 1921, the Yardaman Produce Com-' pany sent the following telegram,:
“National Produce & Packing Co. 145 South Pryor St. Atlanta, Ga. Answering we accept your offer next week’s shipment. [Signed] Yardaman Produce Co.”
On December 12,1921, the National Produce & Packing !Gompany sent the following telegram, to the Vardaman Produce Company at Vardaman, Miss.:
“Wire and letter received. Wire at once what you are shipping. We want poultry and eggs both. Poultry selling good. Give us best price oh turkeys for this week’s shipment and amount you can ship. Iiow much poultry can we expect this week.”
On December 13, 1921, the Yardaman Produce Company sent the following telegram to the Atlanta Produce & Packing Company, at 145 South Pryor street, Atlanta, Ga.:
“Wire received. Will ship ten to fifteen coops poultry about forty cases eggs this week. Turkeys will not move until next week. Will wire you Sunday price. Our money short. Are drawing draft today. Five Fifty Four Half Please honor. We paid exchange here. If check mailed for anything we have shipped you stop payment and we will return your check. ’ ’
*426On December 14, 1921, the appellee sent the following letter tó the National Produce & Packing Company, 145 JSouth Pryor street, Atlanta, Ga.:
“Gentlemen: “As per our wire yesturday we were forced to draw on you for amount due us on account heavy movement of peas and shortage of money and thank you for honoring our draft. We will be forced for a week or two to ship O. C. D. as we are buying you some poultry at Calhoun City and haven’t the money to pay for it and can borrow from our bank here on what eggs and chickens we ship from here C. O'. D. This will not/put you to any expense for we will pay all charges for return of money.
“Am returning your check for $150' received this morning, as this amount is included in our draft for $554.50 and we paid the charges for exchange at this end. If they charge you again at that end mail us receipt for it and'will mail check to cover.
“We are offered at present thirty-five cents per pound for turkeys f. o. b. our track, but asking thirty-seven cents. If you can use at this price shipped C. C. D. we to pay return charges on money. Wire us upon receipt of this letter.
“[Signed] G. R. Kimball,
“Owner Vardaman Produce Comrany.”
On December 14, 1921, the National Produce & Packing Company sent the following telegram to the Yardaman Produce Company, at Yardaman, Miss.:
‘ ‘ Shipment here for Atlanta Produce & Packing Company. Have express company release O. O. D'.”
There is much other' correspondence in the record addressed to the Atlanta Produce & Packing Company, 145 South Pryor street, Atlanta, Ga., and also to the National Produce & Packing Companjr at the same address. It does not appear from the record that there was any corporation by either name at the said address, and it does not appear that any other person than Seymour did business at that place. It appears that the shipment involved *427sent to the Atlanta Produce & Packing Company was inquired about by Seymour-prior to its arrival in Atlanta and that he stated that he had ordered this produce and was expecting it. When the consignment arrived, it was carried to 145 South Pryor street, in Atlanta, Ga., and delivered there to Seymour, who displayed to the ageut of the express company indicia of ownership, and this agent testified that they delivered said shipment to the Atlanta Produce & Packing Company, and there was no one there except Seymour and that he was in charge and had correspondence which he displayed. Seymour was introduced and testified that he ordered the produce from the Vardaman Produce -Company and that he received it from the express company. He, however, did not pay for it, and it appears that it was released from the C. 0. D. which the original shipment was made by the letter above referred to and set out. A draft was drawn by Kimball in the name of the Vardaman Produce Company for this shipment on the National Produce & Packing Company, but this draft was not paid. Thereupon the matter was placed in the hands of an attorney in Atlanta, Ga., by the Vardaman Produce Company by Kimball, the plaintiff, who ivas the owner. The attorney conferred with Seymour, who offered to pay three hundred dollars cash in settlement, which settlement was recommended by the attorney to Kimball, owner of the Vardaman Produce Company, and it appears that an agreement was reached by which it would be accepted. Seymour gave a check for about one hundred and thirty-five dollars and some other checks, which other checks were not accepted in full payment, and Seymour was informed by the attorney for Vardaman Produce Company, or Kimball,.that if the account was not paid the amount which was collected would be only credited on the amount due and that the account would not be settled except for three hundred dollars cash. The cheek for one hundred and thirty-five dollars was transmitted to the Vardaman Produce Com*428pany, which then addressed, a letter to the express company at its Atlanta, Gra., office, complaining about the shipment and tendering the cheek received to the express company which that company refused'to accept. Whereupon this suit was brought.
Seymour was introduced as a witness and testified that he did business at 145 South Pryor street, Atlanta, Gra., under the trade-name of the National Produce & Packing Company, but that he did not do business as the Atlanta Produce & Packing Company, and that he did not have any dealings with complainant under that name. The proof shows there was no such concern doing business in Atlanta as the Atlanta Produce & Packing Company, and that the only business conducted at 145 South Prvor street, Atlanta, was the business conducted by Seymour, and that he was in charge thereof and the shipments were delivered to him.
Both plaintiff and defendant.requested a peremptory instruction at the conclusion of the evidence which the court refused to give and submitted the case to the jury as to whether the Atlanta Produce & Packing Company and the National Produce & Packing Company were one and the same concern. ■ The jury found for the plaintiff under general instructions.
In our opinion the evidence shows conclusively and without dispute that the only person who did business at 145 South Pryor street, Atlanta, Gra., was Seymour, and that he conducted his business under trade-names at that point. The correspondence and dealing-; between the concerns show that it was in fact all the same concern; that is, that it was Seymour who was doing business. It conclusively appears that Seymour ordered the particular shipmeht and the shipment was delivered to him. It was consigned to Seymour under the trade-name of Atlanta Produce & Packing Company and signed for1 by him under the name of the National Produce & Packing Company. The letters in evidence received by the plaintiff *429show that he was advised that the National Produce & Packing Company was the correct name under which Seymour did business. The plaintiff, may not have known that it was an, individual doing- business, but if he in fact did business with an individual under a trade-name and the individual with whom he was trading- actually received the shipment which was sent to the individual under his order, as the correspondence clearly shows it was, then he cannot complain that the receipt was improperly signed. His customer procured the shipment consigned to him, and the names under which the transaction was consummated are immaterial. The peremptory instruction requested by the defendant should have been granted.
The judgment will therefore be reversed, and judgment entered here for the appellant.

Reversed, and judgment here.